—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered April 25, 1997, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of stolen property in the fifth degree, and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (McGann, J.), of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
The stop of the vehicle occupied by the defendant in temporal and physical proximity to the crime was proper. The vehicle matched the victims’ description of the getaway vehicle and a passenger matched the description of one of the robbers (see, People v Torres, 262 AD2d 161; People v Ryan, 224 AD2d 644). The police also observed traffic violations in connection wi'.h *420the subject vehicle (see, People v King, 266 AD2d 239; People v Ortiz, 265 AD2d 579; People v Henry, 258 AD2d 473; People v McCoy, 239 AD2d 437, 439; People v Edwards, 222 AD2d 603).
The defendant’s contention that the People failed to disprove his alibi defense beyond a reasonable doubt is not preserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245), and, in any event, is without merit. Goldstein, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.